Title: From Thomas Jefferson to Martha Jefferson Randolph, 22 January 1795
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



Th:J. to his dear M.J.
Monticello Jan. 22. 95.

I received yesterday yours and Mr. Randolph’s letters from Varina of the 15th. and 16th. inst. I had been in hopes that you would have come up from the Dover sale, but am sorry to find that the affairs of Varina will claim Mr. Randolph’s presence longer. In my last to him I asked the favor of him to remit the balance of Stras’s money (after taking out Mr. Lyle’s and Taylor’s) to Mr. Mussi in Philadelphia. Mr. Watson’s boats are bringing up the balance of my nailrod, and Snelson has undertaken for the Drillplough. Gamble promises the clover seed and gongs shall come by the first conveyance: so that from all these Mr. Randolph is relieved. There remain on his hands Martin and the Chariot. If the latter cannot be disposed of without better wheels I would be obliged to him to take the greater and larger diameters of the axle, and the length of the Nut of the wheel, as also the height of the fore and hind wheels, that I may have a set of good wheels made here, and sent down. Those now on the chariot will answer some purposes here.—We have little new in the neighborhood. Mrs. Wood and family are living at Milton. Derieux has begun to move, his family will go off this week. Mrs. Peter Marks is dead after a very long illness. Dr. Gilmer declining rapidly. We have had about 12. days of very cold weather; the thermometer has been once as low as 10°. and only once in the whole time as high as the thawing point, 32°. So much the better for our wheat, and for the destruction of the weavil.—But you are impatient to hear something of the children. They are both well, and have never had even a finger-ach since you left us. Jefferson is very robust. His hands are constantly like lumps of ice, yet he will not warm them. He has not worn his shoes an hour this winter. If put on him, he takes them off immediately and uses one to carry his nuts &c. in. Within these two days we have put both him and Anne into mockaseens, which being made of soft leather, fitting well and lacing up, they have never been able to take them off. So that I believe we may consider that as the only effectual shoe which can be made for them. They are inseparable in their sports. Anne’s temper begins to develope itself advantageously. His tempests give her opportunities of shewing and exercising a placid disposition: and there is no doubt but that a little time will abate of his impatience as it has done hers. I called her in to ask what I should write for her to yourself and her papa. She says I must tell you that she loves you, and that you must come home. In both these sentiments we all join her. Maria gives all her love to you. We are alone at present; but are in hopes soon of a visit from my sister Anne. I shall address the next week’s letter to Mr. Randolph.  In the mean while present me to him affectionately, and continue to love me yourself as I do you most tenderly. Adieu; come home as soon as you can, and make us happy in seeing you here, and Mr. Randolph in better health.
